Title: 6th.
From: Adams, John Quincy
To: 


       Was invited to Drink tea at Judge Sargeants. But was obliged still to plead the excuse I have already mentioned. I say obliged, because, this is one of the families I would wish to be acquainted with the most. My Brother was gone all the afternoon after nuts. Just before dark I went out with the gun, for half an hour, but saw no game. Miss Nancy Spent part of the Evening at Judge Sargeants. The judge himself is now absent riding the Circuits, and is so more than 6 months in 12, but he is expected home soon. He has two Sons and five Daughters, One only of whom I have seen: her name is Tabitha. Quite a patriarchical name; and a Lady that pleases me mightily. She is uncommonly tall, for a woman, but well proportioned; her countenance is rather agreeable than handsome, and it has an appearance of prudence, and solidity, which I wish I could perceive in all the other young Ladies here. She behaves with a propriety which I think might serve as an example to others.
      